Exhibit 10.2

LAMB WESTON HOLDINGS, INC.

2016 STOCK PLAN

(As Amended and Restated as of July 20, 2017)

SECTION 1.

NAME AND PURPOSE

1.1 Name. The name of the plan shall be the Lamb Weston Holdings, Inc. 2016
Stock Plan (the “Plan”).

1.2 Purpose of Plan. The purpose of the Plan is to foster and promote the
long-term financial success of the Company and to help increase stockholder
value by (a) motivating performance by means of stock incentives, (b)
encouraging and providing for the acquisition of an ownership interest in the
Company by Participants and (c) enabling the Company to attract and retain the
services of a management team responsible for the long-term financial success of
the Company. In addition, the Plan permits the issuance of Awards in adjustment
of, substitution for or conversion of awards relating to the common stock, par
value $5.00 per share, of Conagra immediately prior to the spin-off of the
Company by Conagra (the “Spinoff”), in accordance with the terms of an Employee
Matters Agreement into which Conagra and the Company entered in connection with
the Spinoff (the “Employee Matters Agreement”).

SECTION 2.

DEFINITIONS

2.1 Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

(a) “Act” means the Securities Exchange Act of 1934, as amended. Any reference
to a particular section of the Act shall include all successor sections and
shall also be deemed to include all related regulations, rules and
interpretations.

(b) “Adjusted Award” means an Award that is issued under the Plan in accordance
with the terms of the Employee Matters Agreement in adjustment of, substitution
for or conversion of a stock option, restricted stock unit or performance share
award (or other Conagra award outstanding at the time of the Spinoff) that was
granted under a Conagra Plan. Notwithstanding anything in the Plan to the
contrary, subject to the Award Agreements for the Adjusted Awards, the Adjusted
Awards will reflect substantially the original terms of the awards being so
adjusted or converted, and they need not comply with other specific terms of the
Plan.

(c) “Agreement” means the agreement, certificate, resolution or other type or
form of writing or other evidence approved by the Committee that sets forth the
terms and conditions of one or more Awards granted to a Participant under the



--------------------------------------------------------------------------------

 



Plan. An Agreement may be in any electronic medium, may be limited to a notation
on the books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant. With respect to Adjusted Awards, the term also includes any
memorandum or summary of terms that may be specified by the Committee or the
Conagra HR Committee, together with any evidence of award under any Conagra Plan
that may be referred to therein.

(d) “Award” means any Cash Incentive Award, Option, SAR, Restricted Stock,
Restricted Stock Unit, Performance Share or Other Stock-Based Award granted
under the Plan, including Awards combining two or more types of the foregoing
Awards in a single grant.

(e) “Board” means the Board of Directors of Lamb Weston Holdings, Inc.

(f) “Cash Incentive Award” means a cash award granted pursuant to Section 10 of
the Plan.

(g) “Change of Control” has the meaning set forth in Section 12.5. 

(h) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a particular section of the Code shall include all successor sections and shall
also be deemed to include all related regulations, rules and interpretations.

(i) “Committee” means the Compensation Committee of the Board, or its successor,
or such other committee of the Board to which the Board delegates power to act
under or pursuant to the provisions of the Plan; provided,  however, that prior
to the initial formation of the Compensation Committee of the Board, references
in the Plan to the Committee will be deemed to be references to the Board.

(j) “Company” means Lamb Weston Holdings, Inc., a Delaware corporation (and any
successor thereto) and its Subsidiaries.

(k) “Conagra” means Conagra Brands, Inc., formerly known as ConAgra Foods, Inc.,
a Delaware corporation (and any successor thereto).

(l) “Conagra HR Committee” means the Human Resources Committee of the Board of
Directors of Conagra.

(m) “Conagra Plan” means the ConAgra Foods, Inc. 2014 Stock Plan, or any similar
or predecessor plan sponsored by Conagra or any of its subsidiaries, as
applicable, under which any awards remain outstanding as of the date immediately
prior to the Distribution Date, including, but not limited to, the ConAgra Foods
2000 Stock Plan, the ConAgra Foods 2006 Stock Plan and the ConAgra Foods 2009
Stock Plan.



2

--------------------------------------------------------------------------------

 



(n) “Distribution Date” means the effective date of the distribution, in
connection with the Spinoff, of Shares to the holders of shares of common stock
of Conagra.

(o) “Effective Date” means November 9, 2016.

(p) “Eligible Director” means a person who is serving as a member of the Board
and who is not an Employee.

(q) “Employee” means any employee of the Company or a Subsidiary.

(r) “Fair Market Value” means, on any date, the closing price of the Stock as
reported on the New York Stock Exchange (or on such other recognized market or
quotation system on which the trading prices of the Stock are principally traded
or quoted at the relevant time) on such date. In the event that there are no
Stock transactions reported on such exchange (or such other system) on such
date, Fair Market Value means the closing price on the immediately preceding
date on which Stock transactions were so reported. The Committee is authorized
to adopt another Fair Market Value pricing method, provided such method is
stated in the Agreement, and is in compliance with the fair market value pricing
rules set forth in Code Section 409A.

(s) “Incentive Stock Options” means Options that are intended to qualify as
“incentive stock options” under Code Section 422 or any successor provision.

(t) “Incumbent Board” has the meaning set forth in Section 12.5(a).  

(u) “Option” means the right to purchase Stock at a stated price for a specified
period of time. For purposes of the Plan, an Option may be either (i) an
Incentive Stock Option or (ii) a Nonqualified Stock Option.

(v) “Other Stock-Based Award” means an award of a share of Stock, a unit of
Stock or the right to receive Stock to a Participant that is denominated or
payable in, valued in whole or in part by reference to, or is otherwise based on
or related to the Fair Market Value of, a share of Stock, in each case subject
to such terms and conditions as the Committee may determine.

(w) “Participant” means any Employee, Eligible Director, or consultant (provided
that such person satisfies the Form S-8 definition of an “employee”) designated
by the Committee to participate in the Plan.

(x) “Performance Share” means an Award for which the grant, issuance, retention,
vesting and/or settlement is subject to the satisfaction of one or more of the
performance criteria established by the Committee, if applicable.

(y) “Plan” means this Lamb Weston Holdings, Inc. 2016 Stock Plan, as in effect
from time to time.



3

--------------------------------------------------------------------------------

 



(z) “Qualified Performance-Based Award” means any Cash Incentive Award, Awards
of Restricted Stock, Restricted Stock Units or Performance Shares or Other
Stock-Based Awards (or portion of such Award) to a Participant who is an officer
or other key employee of the Company that is intended to satisfy the
requirements for “qualified performance-based compensation” under Code Section
162(m).

(aa) “Restricted Stock” means a share of Stock granted to a Participant subject
to such restrictions as the Committee may determine.

(bb) “Restricted Stock Unit” means the right to receive or vest with respect to
one or more shares of Stock (or as otherwise determined by the Committee),
subject to such terms and conditions as the Committee may establish.

(cc) “Stock” means the Common Stock of Lamb Weston Holdings, Inc., par value
$1.00 per share, or any security into which such common stock may be changed by
reason of any transaction or event of the type referred to in Section 5.5 of the
Plan.

(dd) “Stock Appreciation Right” or “SAR” means the right, subject to such terms
and conditions as the Committee may determine, to receive an amount in cash or
Stock, or a combination of the foregoing, as determined by the Committee, equal
to the excess of (i) the aggregate Fair Market Value, as of the date such SAR is
exercised, of the number shares of Stock covered by the SAR being exercised over
(ii) the aggregate exercise price of such SAR.

(ee) “Subsidiary” means a corporation, company or other entity (i) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, or unincorporated association), but
more than 50% of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company; provided,  however, that for purposes of
determining whether any person may be a Participant for purposes of any Award of
Incentive Stock Options, “Subsidiary” means any corporation in which at the time
the Company owns or controls, directly or indirectly, more than 50% of the total
combined Voting Power represented by all classes of stock issued by such
corporation.

(ff) “Voting Power” means, at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
members of the Board in the case of Lamb Weston Holdings, Inc., or members of
the board of directors or similar body in the case of another entity.



4

--------------------------------------------------------------------------------

 



2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

SECTION 3.
ELIGIBILITY AND PARTICIPATION

The only persons eligible to participate in the Plan shall be those Participants
selected by (a) the Committee, or (b) a designee to whom such authority has been
delegated by the Committee pursuant to Section 4.4.  

SECTION 4.

POWERS OF THE COMMITTEE

4.1 Committee Members. Subject to Section 4.4, the Plan shall be administered by
the Committee comprised of no fewer than two members of the Board. Each
Committee member shall satisfy the requirements for (a) an “independent
director” for purposes of the Company’s Corporate Governance Principles, (b) an
“independent director” under any rules and regulations of the stock exchange or
other recognized market or quotation system on which the Stock is principally
traded or quoted at the relevant time, (c) a “non-employee director” for
purposes of Rule 16b-3 under the Act, and (d) an “outside director” under Code
Section 162(m). If the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan (with such
recusals as may be appropriate) that would otherwise be the responsibility of
the Committee.

4.2 Power to Grant. The Committee shall determine the Participants to whom
Awards shall be granted, the type or types of Awards to be granted, the number
of shares of Stock subject to each Award, and the terms and conditions of any
and all such Awards. The Committee may establish different terms and conditions
for different types of Awards, for different Participants receiving the same
type of Awards, and for the same Participant for each Award such Participant may
receive, whether or not granted at different times.

4.3 Administration. The Committee shall be responsible for the administration of
the Plan. The Committee, by majority action thereof, is authorized to prescribe,
amend, and rescind rules and regulations relating to the Plan, to provide for
conditions deemed necessary or advisable to protect the interests of the
Company, and to make all other determinations necessary or advisable for the
administration and interpretation of the Plan and Agreements in order to carry
out its provisions and purposes. In addition, the Committee is authorized to
take any action it determines in its sole discretion to be appropriate subject
only to the express limitations contained in the Plan, and no authorization in
any Plan section or other provision of the Plan or an Agreement is intended or
may be deemed to constitute a limitation on the authority of the Committee.
Determinations, interpretations, or other actions made or taken by the Committee
pursuant to the provisions of the Plan shall be final, binding, and conclusive
for all purposes and upon all persons.

4.4 Delegation by Committee. To the full extent permitted by law and the rules
of any exchange on which the shares of Stock are traded, the Committee may, at
any time and from time

5

--------------------------------------------------------------------------------

 



to time: (a) delegate to one or more of its members any or all of its
responsibilities and powers, including all responsibilities and authority
described under Sections 4.2 and 4.3; (b) delegate to any individual officer of
the Company the authority to designate recipients of Awards and the number and
type of Awards granted (although such officer cannot use this authority to grant
awards to an employee who is an officer, Eligible Director, or more than 10%
beneficial owner of any class of Lamb Weston Holdings, Inc.’s equity securities
that is registered pursuant to Section 12 of the Act, as determined by the
Committee in accordance with Section 16 of the Act, or himself or herself); and
(c) grant authority to Employees or designate Employees of the Company to
execute documents on behalf of the Committee or to otherwise assist the
Committee in the administration and operation of the Plan. Nothing in this
Section 4.4, however, shall permit the grant of an Award, other than by two or
more “outside directors,” to any officer or other key Employee who is, or is
determined by the Committee to be likely to become, a “covered employee” within
the meaning of Section 162(m) of the Code (or any successor provision).

4.5 International Participants. Notwithstanding any provision of the Plan to the
contrary, in order to foster and promote achievement of the purposes of the Plan
or to comply with provisions of laws in other countries in which the Company
operates or has employees, the Committee, in its sole discretion, shall have the
power and authority to (a) determine which Participants (if any) employed by the
Company outside the United States are eligible to participate in the Plan, (b)
modify the terms and conditions of any Awards made to such Participants, and (c)
establish subplans and modified Option exercise procedures and other Award terms
and procedures to the extent such actions may be necessary or advisable. No such
special terms, supplements, amendments or restatements, however, shall include
any provisions that are inconsistent with the terms of the Plan as then in
effect unless the Plan could have been amended to eliminate such inconsistency
without further approval by the stockholders of the Company.

SECTION 5.

STOCK SUBJECT TO PLAN

5.1 Maximum Number.

(a) Subject to the provisions of Sections 5.4 and 5.5 and the share counting
rules set forth below, the number of shares of Stock available for Awards under
the Plan (plus dividend equivalents paid with respect to Awards made under the
Plan) may not exceed 10,000,000 shares of Stock.

(b) The aggregate number of shares of Stock available under Section 5.1(a) will
be reduced by one share of Stock for every one share of Stock subject to an
Award granted under the Plan. The shares to be delivered under the Plan may
consist, in whole or in part, of treasury Stock or authorized but unissued Stock
not reserved for any other purpose.

5.2 Limit on Incentive Stock Options. Notwithstanding anything in this Section
5, or elsewhere in the Plan, to the contrary and subject to adjustment as
provided in Section 5.5 of the Plan, the aggregate number of shares of Stock
actually issued or transferred by the Company

6

--------------------------------------------------------------------------------

 



upon the exercise of Incentive Stock Options is subject to the overall Plan
limit set forth in Section 5.1(a) and also will not exceed 10,000,000 shares of
Stock.

5.3 Other Limits. Notwithstanding anything in this Section 5 or elsewhere in the
Plan to the contrary, and subject to adjustment as provided in Section 5.5:  

(a) The maximum number of shares of Stock that may be subject to Options and/or
SAR Awards, in the aggregate, granted to any one Participant in any fiscal year
under the Plan is 1,000,000 shares of Stock;

(b) The maximum number of shares of Stock that may be subject to Qualified
Performance-Based Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and/or Other Stock-Based Awards, in the aggregate, granted to
any one Participant in any fiscal year under the Plan is 1,000,000 shares of
Stock;

(c) In no event will any Participant in any fiscal year receive Qualified
Performance-Based Awards of Other Stock-Based Awards payable in cash under the
Plan having an aggregate maximum value as of their respective dates of grant in
excess of $6,000,000;

(d) In no event will any Participant in any fiscal year receive Qualified
Performance-Based Awards that are Cash Incentive Awards under the Plan having an
aggregate maximum value in excess of $6,000,000; and

(e) In no event will any Eligible Director in any fiscal year be granted Awards
under the Plan having an aggregate maximum value at the date of grant
(calculating the value of any such Awards based on the grant date fair value for
financial reporting purposes), taken together with any cash fees payable to such
Eligible Director in respect of the Eligible Director’s service as a member of
the Board during such fiscal year, in excess of $600,000.

5.4 Cancelled, Terminated, Forfeited or Surrendered Awards. Any shares of Stock
subject to an Award that for any reason is cancelled, terminated or forfeited,
or that lapses, expires, or becomes unexercisable for any other reason, or is
settled for cash (in whole or in part), will, to the extent of such
cancellation, termination, forfeiture, lapse, expiration, unexercisability or
cash settlement, again be available for Awards under the Plan; provided,
 however, that the following shares of Stock may not again be made available for
issuance of Awards under the Plan: (a) shares used to pay the exercise price of
an outstanding Award, (b) shares used to pay withholding taxes related to an
outstanding Option or SAR Award, and (c) shares not issued or delivered as a
result of the net share settlement of an outstanding SAR. In the event
withholding tax liabilities arising from an Award other than an Option or SAR
are satisfied by the tendering of shares (either actually or by attestation) or
by the withholding of shares by the Company, the shares so tendered or withheld
up to the statutory minimum required withholding amount shall again be available
for Awards under the Plan; provided,  however, that such recycling of shares for
tax withholding purposes is limited to 10 years from the latest date of
stockholder approval of the Plan if such recycling involves shares that have
actually been

7

--------------------------------------------------------------------------------

 



issued by the Company. Stock reacquired by the Company on the open market or
otherwise using cash proceeds from the exercise of Options will not be added to
the aggregate number of shares of Stock available under Section 5.1(a) above.

5.5 Adjustments. The Committee shall make or provide for such adjustments in the
terms and conditions of Awards granted hereunder as the Committee, in its sole
discretion, exercised in good faith, determines is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from any change in corporate capitalization (such as a stock split,
reverse stock split, stock dividend, combination of shares, recapitalization or
other change in the capital structure of the Company), or any corporate
transaction such as a reorganization, reclassification, merger, consolidation,
combination or separation (including a spin-off, split-off, spin-out, split-up),
partial or complete liquidation or other distribution of assets, issuance of
rights or warrants to purchase securities of the Company, or sale or other
disposition by the Company of all or a portion of its assets, or any other
change in the Company’s corporate structure, or any distribution to stockholders
(other than a cash dividend that is not an extraordinary cash dividend), or any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event or in the
event of a Change of Control, the Committee, in its discretion, may provide in
substitution for any or all outstanding Awards under the Plan such alternative
consideration (including cash), if any, as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all Awards so replaced in a manner that complies with Code Section
409A. In addition, for each Option or SAR with an exercise price greater than
the consideration offered in connection with any such transaction or event
described in this Section 5.5 or a Change of Control, the Committee may in its
sole discretion elect to cancel such Option or SAR without any payment to the
person holding such Option or SAR. The Committee shall also make or provide for
such adjustments in the number of and kind of shares of Stock and amounts of
cash (and related provisions) specified in Section 5 of the Plan as the
Committee in its sole discretion, exercised in good faith, determines is
appropriate to reflect any transaction or event described in this Section 5.5;
 provided,  however, that any such adjustment to the number specified in Section
5.2 of the Plan will be made only if and to the extent that such adjustment
would not cause any Option intended to qualify as an Incentive Stock Option to
fail to so qualify. Notwithstanding the foregoing, in no event shall this
Section 5.5 be construed to permit a modification (including a replacement) of
an Option or SAR if such modification either: (a) would result in accelerated
recognition of income or imposition of additional tax under Code Section 409A;
or (b) would cause the Option or SAR subject to the modification (or cause a
replacement Option or SAR) to be subject to Code Section 409A, provided that the
restriction of this clause (b) shall not apply to any Option or SAR that, at the
time it is granted or otherwise, is designated as being deferred compensation
subject to Code Section 409A. Any adjustment by the Committee shall be
conclusive and binding for all purposes of the Plan.

5.6 Dividend Equivalent Rights. No dividends or dividend equivalents shall be
paid on Options or SARs. The Committee may at the time of the grant of a
Restricted Stock, Restricted Stock Unit or Performance Share Award or Other
Stock-Based Award provide that any dividends declared on such Stock, or that
dividend equivalents, be (a) accumulated for the benefit of the Participant and
paid to the Participant only after the expiration of any restrictions (and, for
purposes of clarity, dividend equivalents or other distributions on Stock
underlying

8

--------------------------------------------------------------------------------

 



Awards with restrictions that lapse as a result of the achievement of one or
more performance goals will be deferred until and paid contingent upon the
achievement of the applicable performance goals) or (b) not paid or accumulated.

5.7 Certain Assumed, Converted or Substitute Awards. Notwithstanding anything in
the Plan to the contrary:

(a) Awards may be granted under the Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units, performance shares or other
stock or stock-based awards held by awardees of an entity engaging in a
corporate acquisition or merger transaction with the Company. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Code Section 409A. The Awards so granted may reflect the original
terms of the awards being assumed or substituted or converted for and need not
comply with other specific terms of the Plan, and may account for Stock
substituted for the securities covered by the original awards and the number of
shares subject to the original awards, as well as any exercise or purchase
prices applicable to the original awards, adjusted to account for differences in
stock prices in connection with the transaction.

(b) In the event that a company acquired by the Company or with which the
Company merges has shares available under a pre-existing plan previously
approved by stockholders and not adopted in contemplation of such acquisition or
merger, the shares available for grant pursuant to the terms of such plan (as
adjusted, to the extent appropriate, to reflect such acquisition or merger) may
be used for awards made after such acquisition or merger under the Plan;
provided,  however, that Awards using such available shares may not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan absent the acquisition or merger, and may only be made to
individuals who were not employees or directors of the Company prior to such
acquisition or merger.

(c) Any shares of Stock that are issued or transferred by, or that are subject
to any Awards that are granted by, or become obligations of, the Company under
Sections 5.7(a) or 5.7(b) above will not count against the limits contained in
Section 5 of the Plan, provided in each case that the requirements for the
exemption for mergers and acquisitions under rules and regulations of the stock
exchange or other recognized market or quotation system on which the Stock is
principally traded or quoted at the relevant time are met. In addition, no
shares of Stock that are issued or transferred by, or that are subject to any
Awards that are granted by, or become obligations of, the Company under Sections
5.7(a) and 5.7(b) above will be added to the aggregate plan limit contained in
Section 5.1 of the Plan.



9

--------------------------------------------------------------------------------

 



SECTION 6.

STOCK OPTIONS

6.1 Grant of Options. Options may be granted to Participants at such time or
times as shall be determined by the Committee. Options granted under the Plan
may be of two types: (a) Incentive Stock Options and (b) Options that do not or
are not intended to qualify as Incentive Stock Options (“Nonqualified Stock
Options”). Each Option shall be evidenced by an Option Agreement that shall
specify the type of Option granted, the exercise price, the duration of the
Option, the number of shares of Stock to which the Option pertains, the
exercisability (if any) of the Option, including in the event of death,
retirement, disability, termination of employment, or Change of Control, and
such other terms and conditions not inconsistent with the Plan as the Committee
shall determine. Only Participants who are “employees” under Code Section
3401(c) shall be eligible to receive Incentive Stock Options.

6.2 Option Price. Subject to adjustments to an exercise price permitted pursuant
to Section 5.5 or as permitted under Section 5.7, and except with respect to
Adjusted Awards, Nonqualified Stock Options and Incentive Stock Options granted
pursuant to the Plan shall have an exercise price that is not less than the Fair
Market Value on the date the Option is granted.

6.3 Exercise of Options. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions as the Committee may impose, subject to the Committee’s right to
accelerate the exercisability of such Option in its discretion. Notwithstanding
the foregoing, no Option shall be exercisable for more than ten years after the
date on which it is granted. In addition, the Committee may provide in any
Agreement for the automatic exercise of an Option upon such terms and conditions
as established by the Committee.

6.4 Payment. The Committee shall establish procedures governing the exercise of
Options, which shall require that notice of exercise be given and that the
Option exercise price be paid in full in cash or cash equivalents, including by
personal check, at the time of exercise or pursuant to any arrangement that the
Committee shall approve (as long as such arrangement does not conflict with the
Company’s global ethics policy, as may be in force and effect from time to time.
An Option Award may also provide for the exercise price to be payable (a) by the
actual or constructive transfer to the Company of shares of Stock owned by the
Participant having a value at the time of exercise equal to the total Option
exercise price, (b) subject to any conditions or limitations established by the
Committee, by the withholding of shares of Stock otherwise issuable upon
exercise of the Option pursuant to a “net exercise” arrangement (it being
understood that, solely for purposes of determining the number of treasury
shares held by the Company, the shares of Stock so withheld will not be treated
as issued and acquired by the Company upon such exercise) or (c) by a
combination of such methods of payment. Subject to applicable law, the Committee
may also permit a Participant to elect to pay the exercise price upon the
exercise of an Option by irrevocably authorizing a third party to sell shares of
Stock (or a sufficient portion of the shares) acquired upon the exercise of the
Option and remit to the Company a sufficient portion of the sale proceeds to pay
the entire exercise price and any withholding taxes resulting from such
exercise. The Committee may approve other methods of payment. As soon as
practicable after receipt of a notice of exercise and full payment of the

10

--------------------------------------------------------------------------------

 



exercise price, the Company shall deliver to the Participant, either by
electronic means or by stock certificate or certificates, the acquired shares of
Stock.

6.5 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, except with respect to the Committee’s discretion to terminate or
adjust awards under Section 12.5, no term of the Plan relating to Incentive
Stock Options shall be interpreted, amended or altered, nor shall any discretion
or authority granted under the Plan be so exercised, so as to disqualify the
Plan under Code Section 422, or, without the consent of any Participant affected
thereby, to cause any Incentive Stock Option previously granted to fail to
qualify for the Federal income tax treatment afforded under Code Section 421.

6.6 No Reload Grants. Options shall not be granted under the Plan in
consideration for the delivery of Stock to the Company in payment of the
exercise price and/or tax withholding obligation under any other Option or SAR.

SECTION 7.

DIRECTOR AWARDS

7.1 Director Awards. Any Award, or formula for granting an Award, under the Plan
to Eligible Directors shall be approved by the Board. With respect to Awards to
such directors, all rights, powers and authorities vested in the Committee under
the Plan shall instead be exercised by the Board.

SECTION 8.

STOCK APPRECIATION RIGHTS

8.1 SARs In Tandem with Options. SARs may be granted to Participants in tandem
with any Option granted under the Plan, either at or after the time of the grant
of such Option, subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine. Each SAR granted in
tandem with an Option shall only be exercisable to the extent that the
corresponding Option is exercisable, and shall terminate upon termination or
exercise of the corresponding Option. Upon the exercise of any SAR granted in
tandem with an Option, the corresponding Option shall terminate.

8.2 Other SARs. SARs may also be granted to Participants separately from any
Option, subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine.

8.3 SAR Price. Subject to adjustments to an exercise price permitted pursuant to
Section 5.5 or as permitted under Section 5.7, and except with respect to
Adjusted Awards, SARs granted pursuant to the Plan shall have an exercise price
which is not less than the Fair Market Value on the date the SAR is granted.

8.4 Exercise of SARs. SARs awarded to a Participant under the Plan shall be
exercisable at such times and shall be subject to such restrictions and
conditions as the Committee may impose, and the Committee may provide for the
earlier exercisability or continued vesting of such SARs, including in the event
of the retirement, death or disability of

11

--------------------------------------------------------------------------------

 



the Participant or a Change of Control. Notwithstanding the foregoing, no SAR
shall be exercisable for more than ten years after the date on which it is
granted. In addition, the Committee may provide in any Agreement for the
automatic exercise of a SAR upon such terms and conditions as established by the
Committee.

8.5 Payment. The Committee shall establish procedures governing the exercise of
SARs, which shall require that notice of exercise be given and that the
Participant satisfy any tax withholding requirements resulting from such
exercise as provided in Section 12.4. As soon as practicable after receipt of a
notice of exercise and full payment of any withholding taxes, the Company shall
deliver to the Participant  (i) either by electronic means or by stock
certificate or certificates the acquired shares of Stock or (ii) the cash
payment, as specified in the applicable Agreement.

8.6 No Reload Grants. SARs shall not be granted under the Plan in consideration
for the delivery of Stock to the Company in payment of the exercise price and/or
tax withholding obligation under any other SAR or Option.

SECTION 9.

RESTRICTED STOCK; OTHER STOCK-BASED AWARDS; CERTAIN LIMITATIONS ON AWARDS

9.1 General. Restricted Stock, Restricted Stock Units, Other Stock-Based Awards,
and Performance Shares may be granted to Participants at such times and in such
amounts, and subject to such other terms and conditions not inconsistent with
the Plan, as shall be determined by the Committee. Each grant of an Award under
this Section 9 shall be evidenced by an Agreement that shall specify the terms
and conditions of the Award not inconsistent with the Plan as the Committee
shall determine.

9.2 Grant of Restricted Stock. Each grant of Restricted Stock shall be subject
to such restrictions, which may relate to continued employment with the Company,
performance of the Company or the Participant, or other restrictions, as the
Committee may determine. The Committee may provide for the earlier termination
of such restrictions or continued vesting, including in the event of the
retirement, death or disability of the Participant or a Change of Control;
provided,  however, that no such adjustment will be made in the case of a
Qualified Performance-Based Award (other than in connection with the death or
disability of the Participant or a Change of Control) where such action would
result in the loss of the otherwise available exemption of the Award under Code
Section 162(m).

9.3 Other Stock-Based Awards, General. Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive or vest with respect to, one
or more shares of Stock (or the equivalent cash value of such Stock) upon the
completion of a specified period of service, the occurrence of an event, and/or
the attainment of one or more performance objectives. Such Other Stock-Based
Awards may include Restricted Stock Units, Performance Shares, and Stock awards
permitted under Section 7.1. Notwithstanding anything to the contrary contained
in the Plan, any grant of an Award under this Section 9.3 may provide for the
earning or vesting (or continued vesting) of, or earlier elimination of
restrictions applicable to, such Other Stock-Based Award,

12

--------------------------------------------------------------------------------

 



including in the event of the retirement, death or disability of the Participant
or a Change of Control; provided,  however, that no such adjustment will be made
in the case of a Qualified Performance-Based Award (other than in connection
with the death or disability of the Participant or a Change of Control) where
such action would result in the loss of the otherwise available exemption of the
Award under Code Section 162(m).

(a) Restricted Stock Unit. Settlement of a Restricted Stock Unit upon expiration
of the deferral or vesting period shall be made in Stock or otherwise as
determined by the Committee.

(b) Performance Shares Generally. Each grant of Performance Shares shall be
subject to the satisfaction of one or more of the performance goals established
by the Committee with respect to the performance period established by the
Committee. After the applicable performance period has ended, the Committee
shall determine if all or any portion of the Performance Share Award is earned
by a Participant. The earned portion of a Performance Share Award may be paid
out in shares of Stock or cash, or a combination of the foregoing, as the
Committee may determine.

9.4 Awards Subject to Code Section 162(m). The special rules of this Section 9.4
shall apply with respect to Qualified Performance-Based Awards. For the
avoidance of doubt, the Committee may grant Awards subject to performance goals
that are either Qualified Performance-Based Awards or are not Qualified
Performance-Based Awards. The performance goals selected by the Committee for
any Qualified Performance-Based Awards shall be based on one or more, or a
combination, of the performance measures described below in this Section 9.4.  

(a) The specific performance goal(s) and measure(s) for each such Qualified
Performance-Based Award shall be established in writing by the Committee within
ninety days after the commencement of the performance period (or within such
other time period as may be required by Code Section 162(m)) to which the
performance goal(s) and measure(s) relates or relate. Shares of Stock or cash
subject to such Qualified Performance-Based Awards shall be payable following
the completion of each performance period (unless deferred consistent with Code
Section 409A), and only after certification in writing by the Committee that the
specified performance goal(s) established under the Plan was or were achieved.
Unless the Committee specifies otherwise in the terms of such Qualified
Performance-Based Awards, payment shall be made on or before the later of (i)
the fifteenth day of the third month that begins after the month containing the
end of the applicable fiscal year (with the applicable fiscal year being the
fiscal year containing the end of the performance period for which performance
is certified), or (ii) the fifteenth day of the third month that begins after
the end of the Participant’s tax year that contains the end of the performance
period for which performance is certified. Such Qualified Performance-Based
Awards may be paid in cash or shares of Stock, or a combination of the
foregoing, as determined by the Committee. In determining whether any
performance goal was attained and whether any performance goal should be
adjusted during a performance period,

13

--------------------------------------------------------------------------------

 



any specific adjustment criteria adopted by the Committee at the time of grant
of such Qualified Performance-Based Awards (or in a manner permitted by Code
Section 162(m)) shall apply. Notwithstanding the foregoing, the Committee may
not make any adjustment to performance goals in the case of a Qualified
Performance-Based Award (other than in connection with the death or disability
of a Participant or a Change of Control) where such action would result in the
loss of the otherwise available exemption of the Qualified Performance-Based
Awards under Code Section 162(m).

(b) The performance measures for Qualified Performance-Based Awards will be
selected from the following measures: cash flow; free cash flow; operating cash
flow; earnings; market share; economic value added; achievement of annual
operating budget; profits; profit contribution margins; profits before taxes;
profits after taxes; operating profit; return on assets; return on investment;
return on equity; return on invested capital; gross sales; net sales; sales
volume; stock price; total stockholder return; dividend ratio; price-to-earnings
ratio; expense targets; operating efficiency; customer satisfaction metrics;
working capital targets; the achievement of certain target levels of innovation
and/or development of products; measures related to acquisitions or divestitures
or the formation or dissolution of joint ventures; corporate bond rating by
credit agencies; debt to equity or leverage ratios; or financial performance
measures determined by the Committee that are sufficiently similar to the
foregoing as to be permissible under Code Section 162(m).

(c) If more than one individual performance measure is specified by the
Committee in defining performance goals for a Qualified Performance-Based Award,
the Committee shall also specify, in writing, whether one, all or some other
number of such performance goals must be attained in order for the performance
measures to be met. With respect to any award that is not intended to be a
Qualified Performance-Based Award, the Committee may use performance measures
that are different than those set forth in subsection (b) above.

(d) Each performance goal may be described in terms of Company-wide objectives
or objectives that are related to the performance of the individual Participant
or of one or more of the Subsidiaries, divisions, departments, regions,
functions or other organizational units within the Company or its Subsidiaries.
Each performance goal may be based upon growth in a metric, may be made relative
to the performance of other companies or subsidiaries, divisions, departments,
regions, functions or other organizational units within such other companies,
may be made relative to an index or one or more of the performance goals
themselves, may be based on or otherwise employ comparisons based on internal
targets or the past performance of the Company and may use or employ comparisons
relating to capital, stockholders’ equity and/or shares outstanding, investments
or assets or net assets.



14

--------------------------------------------------------------------------------

 



(e) In the case of a Qualified Performance-Based Award, each performance goal
will be objectively determinable to the extent required under Code Section
162(m) and, unless otherwise determined by the Committee and to the extent
consistent with Code Section 162(m), will exclude the effects of certain
designated items identified at the time of grant. Performance goals that are
financial metrics may be determined in accordance with United States Generally
Accepted Accounting Principles (“GAAP”) or financial metrics that are based on,
or able to be derived from GAAP, and may be adjusted, if so stated when
established (or to the extent permitted under Code Section 162(m) at any time
thereafter), to include or exclude any items otherwise includable or excludable
under GAAP or to the extent permitted under Code Section 162(m), including but
not limited to the effects of:

(i) restructurings, discontinued operations;

(ii) extraordinary items, and other unusual, infrequently occurring charges or
events;

(iii) asset write-downs;

(iv) significant litigation or claim judgments or settlements;

(v) acquisitions or divestitures;

(vi) charges and costs associated with restructurings;

(vii) any reorganization or change in the corporate structure or capital
structure of the Company;

(viii) foreign exchange gains and losses;

(ix) a change in the fiscal year of the Company;

(x) the cumulative effects of tax or accounting changes in accordance with GAAP;

(xi) business interruption events;

(xii) unbudgeted capital expenditures;

(xiii) unrealized investment gains and losses; and

(xiv) impairments.

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the performance
goals unsuitable, the Committee may in its discretion modify such performance
goals or the acceptable levels of achievement, in whole or in part, as

15

--------------------------------------------------------------------------------

 



the Committee deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Participant’s death or
disability or a Change of Control) to the extent such action would result in the
loss of the otherwise available exemption of the award under Code Section
162(m).

SECTION 10.

CASH INCENTIVE AWARDS

10.1 General. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting of Cash Incentive Awards.
Each grant of a Cash Incentive Award will specify one or more performance goals
that, if achieved, will result in payment or partial payment of the Award. Each
grant of a Cash Incentive Award shall be evidenced by an Agreement that shall
specify the terms and conditions of the Award not inconsistent with the Plan as
the Committee shall determine.

10.2 Certain Changes to Cash Incentive Awards. Each grant will specify the
amount payable with respect to a Cash Incentive Award to which it pertains,
which amount may be subject to adjustment to reflect changes in compensation or
other factors. Notwithstanding anything to the contrary contained in the Plan,
any grant of a Cash Incentive Award may provide for the earning of such Cash
Incentive Award, including in the event of the retirement, death or disability
of the Participant or a Change of Control; provided,  however, that no
adjustment described in this Section 10.2 will be made in the case of a
Qualified Performance-Based Award (other than in connection with the death or
disability of the Participant or a Change of Control) to the extent such action
would result in the loss of the otherwise available exemption of the Award under
Code Section 162(m).

SECTION 11.

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

11.1 General. The Board may from time to time amend, modify or terminate any or
all of the provisions of the Plan, subject to the provisions of this Section
11.1. No amendment or termination shall be adopted or effective if it would
result in accelerated recognition of income or imposition of additional tax
under Code Section 409A or, except as otherwise provided in the amendment, would
cause amounts that were not otherwise subject to Code Section 409A to become
subject to Code Section 409A. Furthermore, the Board may not make any amendment
which would materially (a) modify the requirements for participation in the
Plan, (b) increase the number of shares of Stock subject to Awards under the
Plan pursuant to Section 5.1, (c) change the minimum exercise price for stock
options or SARs as provided in Section 6.2 and Section 8.3, or (d) extend the
term of the Plan, in each case without applicable stockholder approval. Except
as specifically provided in the Plan or except to the minimum extent necessary
to comply with applicable law, no amendment or modification of the Plan shall
materially and adversely affect the rights of any Participant with respect to a
previously granted Award without the written consent of the Participant.

11.2 Amendment of Agreement.



16

--------------------------------------------------------------------------------

 



(a) If permitted by Code Section 409A and Code Section 162(m), the Committee
may, at any time, amend the terms of outstanding Awards in a manner not
inconsistent with the terms of the Plan, except in the case of a Qualified
Performance-Based Award (other than in connection with the Participant’s death
or disability, or a Change of Control) where such action would result in the
loss of the otherwise available exemption of the award under Code Section
162(m); provided,  however, that except as provided in Section 12.5 or Section
5.5, or except to the minimum extent necessary to comply with applicable law, if
such amendment is materially adverse to the Participant, as determined by the
Committee, the amendment shall not be effective unless and until the Participant
consents, in writing, to such amendment. To the extent not inconsistent with the
terms of the Plan, the Committee may, at any time, amend the terms of an
outstanding Award in a manner that is not unfavorable to the Participant without
the consent of such Participant.

(b) Except for adjustments as provided in Section 5.5, the terms of outstanding
Awards may not be amended to reduce the exercise price of outstanding Options or
SARs, or cancel outstanding Options or SARs in exchange for cash, other Awards
or Options or SARs with an exercise price that is less than the exercise price
of the original Options or SARs, without approval of the Company’s stockholders.
The immediately preceding sentence is intended to prohibit the repricing of
“underwater” Options and SARs and will not be construed to prohibit the
adjustments provided for in Section 5.5.  

11.3 Detrimental Activity and Recapture Provisions. All Awards shall be subject
to the Committee’s right to cancel such Awards and/or to impose forfeitures to
the extent required under Section 304 of the Sarbanes-Oxley Act of 2002. Subject
to other or different terms and conditions as may be specified in an Agreement,
if the Committee determines that a present or former Employee or Eligible
Director has (a) used for profit or disclosed to unauthorized persons,
confidential or trade secrets of the Company, (b) breached any contract with or
violated any fiduciary obligation to the Company, or (c) engaged in any conduct
that the Committee determines is injurious to the Company, the Committee may
cause that Employee or Eligible Director to forfeit his or her outstanding
Awards under the Plan. Notwithstanding anything in the Plan to the contrary, and
except as otherwise determined by the Committee: (x) Awards granted under the
Plan will be subject to the terms and conditions of any applicable recoupment or
clawback policy of the Company as may be in effect from time to time; and (y) if
no such recoupment or clawback policy is in effect, then Awards granted under
the Plan (or Stock issued under and/or any other benefit related to such Awards)
will be deemed to be subject to recoupment or clawback by the Company on the
terms and conditions as provided for under Section 10D of the Act and any
applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the Stock may be traded.



17

--------------------------------------------------------------------------------

 



SECTION 12.

MISCELLANEOUS PROVISIONS

12.1 Nontransferability of Awards. Except as otherwise provided by the
Committee, no Awards granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. In no event will any Award granted under the
Plan be transferred for value.

12.2 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingent or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his or her death. Each
designation will revoke all prior designations by the same Participant and will
be effective only when filed in writing with the Company during the
Participant’s lifetime. In the absence of any such designation, Awards
outstanding at death may be exercised by the Participant’s surviving spouse, if
any, or otherwise by the Participant’s estate.

12.3 No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company. No individual shall have a right to be
selected as a Participant, or, having been so selected, to receive any future
Awards.

12.4 Tax Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy all
withholding tax requirements on any Award under the Plan, and the Company may
defer issuance of Stock until such requirements are satisfied. Unless not
permitted by the Committee at the time of the grant of an Award or thereafter, a
Participant may elect, subject to Committee approval and such conditions as the
Committee shall impose, including conditions and restrictions intended to comply
with securities laws and any Company policies regarding trading in securities,
to satisfy any tax withholding requirements (a) by having shares of Stock
otherwise issuable under the Plan withheld by the Company or by delivering to
the Company previously acquired shares of Stock, in each case having a Fair
Market Value sufficient to satisfy all or part of the Participant’s applicable
withholding tax obligation associated with the transaction, or (b) by remitting
cash or a check. Unless not permitted by the Committee at the time of grant of
an Award or thereafter, and subject to any rules established by the Company, the
Participant shall be able to satisfy additional tax withholding above the
statutory minimum applicable withholding amounts by delivering to the Company
previously acquired shares of Stock or by having shares of Stock otherwise
issuable under the Plan withheld by the Company, in each case with a Fair Market
Value equal to the additional withholding amounts; provided,  however, that the
Participant shall not be entitled to deliver such additional shares if it would
cause adverse accounting or tax consequences for the Company.

12.5 Change of Control. For purposes of the Plan, except as may be otherwise
prescribed by the Committee in an Agreement, a “Change of Control” will be
deemed to have occurred upon the occurrence of any of the following events:



18

--------------------------------------------------------------------------------

 



(a) Individuals who, as of the Effective Date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any person becoming a member of the Board
subsequent to the effective date of the Plan whose election, or nomination for
the election by the Company’s stockholders, was approved by a vote of at least a
majority of the Board members then comprising the Incumbent Board shall be, for
purposes of this Section 12.5(a), considered as though such person were a member
of the Incumbent Board as of the effective date of the Plan;

(b) Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the Voting Power of the
reorganized, merged or consolidated entity;

(c) Any person becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person, any securities acquired directly from the Company or its
affiliates) representing 30% or more of the Voting Power of the Company’s then
outstanding securities;

(d) A liquidation or dissolution of the Company; or

(e) The sale of all or substantially all of the assets of the Company.

12.6 Special Rule Related to Securities Trading Policy. The Company has
established (or may from time to time establish) a securities trading policy
(the “Policy”) relative to disclosure and trading on inside information as
described in the Policy. Under the Policy, certain Employees and Eligible
Directors are or may be prohibited from trading Stock or other securities of the
Company except during certain “window periods” as described in the Policy. If,
under the terms of an Agreement, the last day on which an Option or SAR can be
exercised falls on a date that is not, in the opinion of counsel to the Company,
within a window period permitted by the Policy, the applicable exercise period
shall automatically be extended by this Section 12.6 until the second business
day of, in the opinion of counsel to the Company, a window period under the
Policy, but in no event beyond the expiration date of the Options or SARs. The
Committee shall interpret and apply the extension automatically provided by the
preceding sentence to ensure when possible without extending the exercise period
beyond the expiration date that in no event shall the term of any Option or SAR
expire except during a window period.

12.7 Agreements with Company. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan (other than in the case of
Adjusted Awards), as the Committee may, in its sole discretion, prescribe. Each
grant of an Award to a Participant shall be evidenced by an Agreement in such
form as is determined by the Committee (or, subject to applicable law, its
designee pursuant to Section 4.4) setting forth the terms and conditions of such
Award.



19

--------------------------------------------------------------------------------

 



12.8 Company Intent. The Company intends that the Plan and any grants hereunder
comply in all respects with Rule 16b-3 under the Act, and any ambiguities or
inconsistencies in the construction of the Plan or Agreements shall be
interpreted to give effect to such intention.

12.9 Unfunded Plan. The Plan shall be unfunded. Bookkeeping accounts may be
established with respect to Participants who are granted Awards under the Plan,
but any such accounts will be used merely as a bookkeeping convenience. The
Company shall not be required to segregate any assets which may at any time be
represented by Awards.

12.10 Fractional Shares. The Company shall not be required to issue any
fractional shares of Stock pursuant to the Plan. The Committee may provide for
the elimination of fractions or for the settlement thereof in cash.

12.11 Code Section 409A. Unless the Committee expressly determines otherwise,
Awards are intended to be exempt from Code Section 409A as stock rights or
short-term deferrals and, accordingly, the terms of any Awards shall be
construed and administered to preserve such exemption (including with respect to
the time of payment following a Change of Control). To the extent that Code
Section 409A applies to a particular Award granted under the Plan
(notwithstanding the preceding sentence), then the terms of the Award shall be
construed and administered to permit the Award to comply with Code Section 409A,
including, if necessary, by delaying the payment of any Award payable upon
separation from service to a Participant who is a “specified employee” (as
defined in Code Section 409A and determined consistently for all Company
arrangements that are subject to Code Section 409A), for a period of six months
and one day after such Participant’s separation from service (as defined in Code
Section 409A, but treating the Company as constituting a single service
recipient unless the Committee timely provides otherwise). In the event anyone
is subject to income inclusion, additional interest or taxes, or any other
adverse consequences under Code Section 409A (“Non-compliance”), then neither
the Company, the Committee, the Board nor its or their employees, designees,
agents or contractors shall be liable to any Participant or other persons in
connection with any Non-compliance.

12.12 Requirements of Law. The granting of Awards and the issuance of shares of
Stock shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or securities exchanges as may be
required. Each Award is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of shares of Stock issuable pursuant to the Plan is required by
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no Awards shall be granted or payment made or shares of Stock issued, in
whole or in part, unless such listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions as acceptable to
the Committee.

12.13 Effective Date/Termination. The Plan will be effective as of the Effective
Date. No Award shall be granted under the Plan on or after the tenth anniversary
of the Effective Date, or such earlier date as may be determined by the Board,
but all grants made prior to such date will continue in effect thereafter
subject to the terms thereof and of the Plan. No termination of the Plan shall
adversely affect any Award previously granted.



20

--------------------------------------------------------------------------------

 



12.14 Governing Law. The Plan, and all Agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware.

 

21

--------------------------------------------------------------------------------